Title: To George Washington from John Wilton, 31 March 1786
From: Wilton, John
To: Washington, George



Sir
Common Farm Somerset [England] March the 31 1786

peruseing the Bath peaper of this week I saw A Letter of your Exelencesees Adress to Mrs Mackauley Where you seemes to Desier to heave A Engelish farmer Ingeaged, to Come to America, Wich has been long my Desier, Not only to Come to America but to bee A Real subject of that Cunterye, I am A young man twenty Six years of Age Never was from my father, who was all his life a farmer, and Rents five hundred pr Anum, pastuer & Arable I understands Everry branch of husbuntery in the Engelish Stile, but to Comepleate our bussenniss I think would Bee to Engeage two Engelish Rusticks, wich Can bee Done Very Reasenable, I dont Understand Aney thing of the law Nothing Better than A scool Education wich I supose not Capable to Undertake A Stuerdship But thear is pleanty of that Class heare, If I Come I shall Expect my pleace to bee worth one hundered pr Annum my pasige and all Other Expences paid beefore I leaves Engeland. I am Your Execlls Most Devoted Huml. Servant

Jno. Wilton


N.B. Should Bee Glad to heave a ansser as soon as posable as I Shall Not Engeage In Anny thing till I heave.
P.S. please to Direct Jno Wilton Common farm to Bee Left at the three Cups Bath Somerset Old England.

